Citation Nr: 1709948	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-08 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision that denied entitlement to an increased disability rating for pseudofolliculitis barbae issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Board determined in a March 2015 decision that the issue of entitlement to a TDIU was part and parcel of the increased disability rating claim for pseudofolliculitis barbae and remanded the issue of entitlement to a TDIU for notification and development of the claim.  After accomplishing the requested actions to the extent possible, the RO denied the claim in a September 2016 supplemental statement of the case returned the issue to the Board for further appellate consideration.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Regarding the Veteran's claim for TDIU, a letter dated in February 2016 satisfied the duty to notify provisions.  Specifically, the letter informed the Veteran of what evidence was necessary to substantiate a claim for TDIU.  The letter notified the Veteran of his and VA's respective duties for obtaining evidence. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the issue on appeal.  The claims file contains service treatment records, private treatment records, and a VA examination dated in September 2016.

The September 2016 VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran.  The examiner documented in detail the Veteran's reported symptoms, the results of the clinical examinations, and the effect his symptoms of pseudofolliculitis barbae and scars have on his occupational functioning.  Accordingly, the Board has determined that the examination is adequate for rating purposes.

The Board remanded this claim in March 2015 to provide notice that advises the Veteran of what is necessary to substantiate a claimed for TDIU, obtain any outstanding treatment records, and to obtain a VA examination and medical opinion to determine the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  As noted above, a February 2016 letter was sent to the Veteran that notified him of how to substantiate a claim for TDIU.  The letter also advised the Veteran to inform the RO if he had any relevant private or VA treatment records.  The Veteran submitted private treatment records regarding his skin conditions in September 2016.  The Veteran has not indicated, the evidence of record does not otherwise suggest, that he has received any treatment at a VA medical facility.  Finally, the Veteran was provided with a VA examination for his skin disorders in September 2016 that reflected that he was employed as a barber.  The Board notes that the Veteran was not provided with examinations and medical opinions with respect to all of his service-connected disabilities; however, as the September 2016 VA examination indicated that the Veteran was currently employed in a substantially gainful occupation and the other available evidence indicated that he had been able to sustain such employment, as discussed below, the Board finds that the Veteran was not prejudiced with not being provided with further examinations.  In this case, there had been substantial compliance with underlying purpose of remand, which was to determine whether the Veteran was able to obtain and sustain substantially gainful employment and the RO obtained adequate evidence with respect to such issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran filed a claim for an increased disability rating for service-connected pseudofolliculitis barbae in December 2008.  In a March 2015 decision, the Board determined that the issue of entitlement to a TDIU was raised as part of the increased rating claim.

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following: pseudofolliculitis barbae, evaluated as 50 percent disability; status post right shoulder arthroscopic repair of bankart lesion, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; residual scars status post right shoulder arthroscopic repair of bankart lesion, evaluated as 10 percent disabling; hemorrhoids, evaluated as noncompensable, and tinea cruris, evaluated as noncompensable.  The  combined rating for these service-connected disabilities is 70 percent.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).

The crucial inquiry for the Board is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id. 

The overall evidence of record demonstrates that the Veteran's service-connected disability does not prevent him from obtaining and maintaining a substantially gainful occupation.  In this regard, the RO sent a letter to the Veteran in February 2016 informing him that he may be entitled to compensation at the 100 percent rate if he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  He was asked to complete, sign, and return VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, if he believes he qualifies.  The claims file does not contain a completed VA Form 21-8940.  Furthermore, there is no indication in the claims file that the Veteran asserts that his service-connected disabilities prevent him from obtaining or sustaining substantially gainful employment.  

The Board observes that there is evidence that the Veteran was unable to obtain employment in security.  In this regard, the Veteran's representative noted in an Informal Hearing Presentation dated in August 2012 that during a conversation with the Veteran, he mentioned that was currently unemployed and he attempted to gain employment in security; however all employers want clean shaven employees.  Due to his pseudofolliculitis barbae, the Veteran is unable to shave regularly.  However, as mentioned above, the pertinent in inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able pursue the profession of choice (or a specific job), but more broadly whether the Veteran can secure and follow a substantially gainful occupation based on his education and occupational experience.  

A January 2013 VA examiner report shows that at that time the Veteran worked as a barber and there was no impact on employment related to his skin conditions.  The VA examiner in September 2016 noted that the Veteran was currently employed as a barber and his conditions did not interfere with his ability to do his work.  The examiner concluded that the functional effects from the Veteran's service-connected pseudofolliculitis barbae or scarring do not preclude the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  These medical opinions are probative, as the examiners provided an explanation in support of their opinions as to the degree of functional impairment caused by the Veteran's service connected disabilities, based on the evidence of record and their medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

However, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Here, the lay and medical evidence reflect that the Veteran is able to perform the work of a barber full time.  Moreover, there is no indication that this work is marginal in nature, i.e., that the Veteran's income does not exceed the relevant poverty threshold or that the job is in a protected environment, as the Veteran did not so indicate either in a written statement or on a VA Form 21-8940.

As the preponderance of the evidence of record shows that the Veteran has worked as a barber for at least the past four years and the Veteran does not contend or the evidence otherwise show that this employment should be considered marginal, the Board concludes that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  The benefit of the doubt doctrine is therefore not for application and entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Entitlement to a TDIU is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


